            Case 4:19-cv-40135-TSH Document 4 Filed 10/22/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS

__________________________________________
                                          )
LOUIS J. DESY, JR.                        )
                                          )
      Plaintiff,                          )
                                          )
      v.                                  )
                                          )                  Civil Action No.:
AZZ, INC.,                                )
                                          )
      Defendant                           )
__________________________________________)

                                  NOTICE OF APPEARANCE

          I, Jed DeWick, hereby enter my appearance as counsel for defendant AZZ, Inc., in this

action.

                                              Respectfully Submitted,


                                              _/s/ Jed DeWick___________________
                                              Jed DeWick (BBO #654723)
                                              ARROWOOD LLP
                                              10 Post Office Square, 7th Floor South
                                              Boston, MA 02109
                                              (617) 849-6200
                                              (617) 849-6201 (fax)
                                              jdewick@arrowoodllp.com


Dated: October 22, 2019
          Case 4:19-cv-40135-TSH Document 4 Filed 10/22/19 Page 2 of 2



                                 CERTIFICATE OF SERVICE

I hereby certify that this document filed through the ECF system will be sent electronically to the
registered participants as identified on the Notice of Electronic Filing (NEF) or sent by first-class
mail to any persons presently indicated as non-registered participants on this date.


                                                      /s/ Kevin B. Smith

                                                      Kevin Smith, BBO (BBO # 688418)
                                                      October 22, 2019
